Citation Nr: 1631862	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  08-08 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1955 to August 1959. 

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran submitted a notice of disagreement (NOD) in November 2007; a statement of the case (SOC) was issued in December 2007; and a VA Form 9 (substantive appeal) was received in February 2008.  Supplemental statements of the case were issued in May 2010 and August 2015.

The Board notes this appeal originally included entitlement to service connection for bilateral hearing loss and tinnitus.  However, these issues were granted in an August 2015 rating decision, and as such, are no longer on appeal.  See August 2015 rating decision.

In January 2015 and November 2015, the Board remanded this claim for additional development.  The case has now been returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks entitlement to service connection for a bilateral knee disorder.  The Veteran asserts his knee problems result from in-service aircraft maintenance, kneeling on the sharp edges of the engine access panels while working on engine stands.  See February 2008 VA Form 9.  

The Board last remanded this matter in November 2015, in part, in order to accommodate the Veteran's desire to have a Board hearing, via live videoconference.  See October 2015 VA Form 9.  In accordance with this directive, the RO diligently notified the Veteran in January, February, and March 2015 about his upcoming April 5, 2016 videoconference hearing.  See, e.g., March 2016 30 Day Scheduled Video Hearing Notice; March 2016 15 Day Scheduled Video Hearing Notice.  Prior to the hearing, via correspondence dated March 12, 2016 and received by the RO on March 18, 2016, the Veteran indicated that he "would like to reschedule...at a future date...sometime in the fall."  See March 2016 Veteran correspondence.  The Veteran explained that rescheduling the hearing "would be better for [him]" in light of his current usage of crutches and upcoming hip replacement surgery.  Id.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

The Board finds that good cause is shown to warrant a rescheduling of his videoconference, as the Veteran has provided a reasonable basis for this request due to his hip surgery, and notice of this request was received prior to the hearing date.  To ensure full compliance with due process requirements, a remand is required.  38 C.F.R. § 20.702(c)(2).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via videoconference.  38 U.S.C.A. § 7107 (West 2014).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

